Citation Nr: 0327222	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for allergy to latex and 
nitrile gloves and the residuals thereof.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from January 1992 to August 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).


REMAND

The veteran's service medical records reflect that she had no 
complaints, history, treatment, or diagnosis of a history of 
allergic reactions to latex and nitrile gloves on her 
commission examination in August 1991 and on initial flying 
class III examination of July 1994.  The veteran's occupation 
in service was a nurse and her first complaint of an allergic 
reaction to latex and nitrile gloves apparently was in 1996.  
Subsequent service medical records reveal suggestions of 
allergic reactions to latex and nitrile gloves.  Some 
treatment with creams and a vinyl glove barrier were tried.  
An April 1998 record stated that the veteran was patch test 
positive for sensitivity to latex and rubber, however the 
veteran had not experienced any systematic symptoms and had 
tolerated latex exposure without incident.  The veteran was 
also reported to have performed two surgeries without 
difficulty.  

VA medical reports from October 2000 to June 2002 show that 
the veteran reported a history of allergic reaction to latex 
gloves.  In a January 2001 report, the veteran reported a 
history of allergic reaction to latex and refused a referral 
to an allergy clinic to verify the latex allergy.  Later in 
January 2001 the veteran again reported an allergic reaction 
to latex, vinyl, and nitrile gloves and reported that she got 
dermatitis from these gloves.  In a September 2001 and an 
October 2001 report, the veteran reported that she did not 
have any known allergies.  Further, it is not clear whether 
there are any chronic residuals from the reported allergy.

Therefore, a VA examination regarding the nature and etiology 
of any current allergy to latex and nitrile gloves should be 
provided.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  Further, other 
appropriate notice should be provided 
to satisfy the decisions in 
Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, 
supra, and any other applicable legal 
precedent.

2.	After any additional evidence has been 
obtained, the veteran should be 
scheduled for an examination to 
determine the current nature of any 
allergy to latex and nitrile gloves 
and whether or not it is related to 
her military service.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examination must 
encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiner to determine the date of 
onset and the relationship, if any, of 
any allergy to latex and nitrile 
gloves to the veteran's service.  If 
chronic residuals of any allergy are 
present they should be identified.  If 
there are no chronic residuals, that 
too should be noted.

The examiner should determine if the 
veteran has a diagnosed disability of 
an allergy to latex and nitrile 
gloves.  If so, the examiner should 
indicate whether is at least as likely 
as not that the veteran's currently 
diagnosed allergy to latex and nitrile 
gloves is related to her service.  The 
examiner should use the underlined 
standard of proof.  The reasons and 
bases for any conclusion reached 
should be discussed.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, she and her representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If no letter is available, 
personnel at the VA medical center 
should certify the address to which 
the letter was sent, and that it was 
not returned as undeliverable.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




